DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the flow chart boxes without descriptions in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Eckhoff et al. (US 2014/0090362).
With regard to claim 1:
Eckhoff discloses a system comprising:
an engine comprising an exhaust system comprising a lean NOx trap (LNT) (5) (Fig. 1); and a controller with computer-readable instructions stored on non-transitory memory thereof (see par. [0028, 0029]) that when executed enable the controller to:


With regard to claim 2:
Eckhoff discloses the system of claim 1; Eckhoff further discloses wherein regenerating the low-temperature storing region with non-rich (stoichiometric ƛ=1) exhaust gases comprising an exhaust gas temperature within a regeneration temperature range (see par. [0021, 0027]).

With regard to claim 3:
Eckhoff discloses the system of claim 2, Eckhoff further discloses wherein the low-temperature storing region is regenerated via non- rich (stoichiometric) (lambda =1) exhaust gases (see par. [0021]) in response to a high-temperature storing region load being less than a threshold load (see par. [0069]).

With regard to claim 4:
Eckhoff discloses the system of claim 1, Eckhoff further discloses wherein the instructions further enable the controller to regenerate the low-temperature storing region with rich exhaust gases comprising an exhaust gas temperature within a regeneration temperature range (see par. [0020, 0027]).


With regard to claim 5:
Eckhoff discloses the system of claim 1, Eckhoff further discloses wherein the low-temperature storing region is regenerated via rich exhaust gases in response to a high-temperature storing region load being greater than or equal to a threshold load (see par. [0020, 0066, 0069]).

With regard to claim 6:
Eckhoff discloses the system of claim 1; Eckhoff further discloses wherein the engine is arranged on a hybrid vehicle (see par. [0019]), and where the instructions further enable the controller to decouple the engine from a drivetrain via an electric clutch (not shown but must have) prior to regenerating the low-temperature storing region of the LNT and after the engine shutdown request (see par. [0020]).

With regard to claim 7:
Eckhoff discloses the system of claim 6, Eckhoff further discloses wherein the engine shutdown request comprises one or more of an engine start/stop, changeover to an all-electric vehicle operation, actuation of an ignition key, and depression of a button (see par. [0019, 0020]).

With regard to claim 8:
Eckhoff discloses a method comprising:


With regard to claim 9: 
Eckhoff discloses the method of claim 8, Eckhoff further discloses migrating nitrogen oxides desorbed from the low-temperature storing region during the regenerating to the high-temperature storing region (i.e NOx desorbed from LNT without being reduced), and where a total load of the lean NOx trap is unchanged (see par. [0008]).

With regard to claim 10:
Eckhoff discloses the method of claim 9, Eckhoff further discloses wherein the migrating occurs in the presence of non-rich (stoichiometric lambda =1) exhaust gases (see par. [0021]), and where a high-temperature storing region load is less than a threshold high-temperature storing region load prior to the regenerating (see par. [0066, 0069]).



With regard to claim 11:
Eckhoff discloses the method of claim 8, Eckhoff further discloses reducing nitrogen oxides desorbed from the low-temperature storing region during the regenerating, and where a total load of the lean NOx trap decreases (see par. [0020]).

With regard to claim 12:
Eckhoff discloses the method of claim 11, Eckhoff further discloses wherein the reducing occurs in the presence of rich exhaust gases (see par. [0020]), and where a high-temperature storing region load is greater than a threshold high-temperature region storing load prior to the regenerating (see par. [0069-0071])

With regard to claim 13:
Eckhoff discloses the method of claim 8, Eckhoff further discloses wherein the regenerating comprises decreasing a load of the low- temperature storing region and increasing a load of the high-temperature storing region (i.e NOx desorbed from low temperature storing region of LNT without being reduced) (see par. [0008]).

With regard to claim 14:
Eckhoff discloses the method of claim 8, Eckhoff further discloses wherein increasing the exhaust gas temperature comprises increasing a load of the engine (see par. [0081]).


With regard to claim 16:
Eckhoff discloses a hybrid vehicle system comprising:
an engine and an electric motor configured to provide motion to wheels of a drivetrain (see par. [0019]); an electric clutch (not shown but must have) for adjusting a coupling between the engine and the drivetrain;
a lean NOx trap (5) (Fig. 1) arranged in an exhaust passage fluidly coupled to the engine, the lean NOx trap comprising a low-temperature storing region configured to be regenerated at a temperature above a lower threshold temperature (see par. [0020, 0027, 0066]), further comprising a high-temperature storing region (sulfur oxides storage) configured to be regenerated at a temperature above an upper threshold temperature (see par. [0066, 0075, 0081]); and a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to actuate the electric clutch to decouple the engine in response to an engine shutdown request (see par. [0020]); fuel the engine; increase the exhaust gas temperature to a temperature between the lower threshold temperature and the upper threshold temperature (see par. [0020, 0027]); decrease a load of only the low-temperature storing region (i.e NOx regeneration of the LNT); and shutdown the engine following regeneration of the low-temperature storing region (see par. [0020]).

With regard to claim 17:
Eckhoff discloses the hybrid vehicle system of claim 16, Eckhoff further discloses wherein the instructions further enable the controller to estimate a high-temperature 

With regard to claim 18:
Eckhoff discloses the hybrid vehicle system of claim 16, Eckhoff further discloses wherein the low-temperature storing region and the high-temperature storing region are interspersed within the lean NOx trap (see par. [0066, 0069]), and where regeneration of the low-temperature storing region is complete following one or more of an air/fuel ratio sensed downstream of the lean NOx trap via a lambda sensor being equal to an engine air/fuel ratio, and a threshold duration elapsing (see par. [0005]).

With regard to claim 19:
Eckhoff discloses the hybrid vehicle system of claim 16, Eckhoff further discloses wherein the regeneration of the low-temperature storing region is a partial regeneration 

With regard to claim 20:
Eckhoff discloses the hybrid vehicle system of claim 16, Eckhoff further discloses wherein the engine shutdown request further comprises where a low-temperature storing region load is greater than or equal to a threshold load (see par. [0005, 0020]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eckhoff et al. (US 2014/0090362) in view of Zink et al. (US 2013/0204476).

Zink teaches that the energy from the engine is recuperated during a filter regeneration to recharge a battery (see par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Eckhoff by using energy from the engine during the filter regeneration to recharge the battery as taught by Zink for effectively charging the battery when the battery has reached a minimum state of charge.

                                           			 Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian can be reached on 571 -270-5426. The fax number for this group is (571) 273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272- 1000. 

/D.T./ 
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747